DETAILED ACTION
Status of Claims
Claims 16-18 are newly submitted. Claims 1-18 are pending. Claims 8 and 10 are withdrawn. Claims 1-7, 9, 11-18 are subject to examination on the merits.

Response to Amendments
Because the 6/29/2022 claim amendment is responsive, the Examiner’s Comment is withdrawn and the 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior art does not teach certain limitations of the claims as amended (see remarks at 8-9, 11-12, asserting that various references fail to teach “(c) monitoring a change in an apparatus data . . .”). Because those limitations are introduced through the 6/29/2022 claim amendment, they are addressed in the art rejection below.


Claim Interpretation
As explained in previous Action(s), this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“exhaust device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“exhaust device” is interpreted as requiring the structure(s) of a vacuum pump (see specification at para. 0030, 0033, 0075, 0082), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 14 recites a tautology—“wherein the flow rate of the predetermined gas is changed in (e) by at least one among: changing the flow rate of the predetermined gas . . .”—as a result of the claim amendments (claim 14 has removed the “pre-set supply amount” language). Clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the new limitation of “(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate of a predetermined gas being supplied directly to a downstream side of the valve while performing (b)” at line 8-11. To the extent that the step of “monitoring a change” is performed while performing step (b)—in step (b), the chamber’s inner pressure is changed from process pressure to atmospheric pressure (also called “atmospheric pressure returning process,” see para. 0087)—this is not supported by the specification and constitutes new matter. The specification discloses extensively that the apparatus data regarding the exhaust is acquired during a “specific step” among a plurality of steps in the process recipe (see para. 0043, 0047), wherein the “specific step” is the “preparation step” (also called “slow pump step”) (see para. 0098, 0118, 0120, 0123-25, 0128-31).  But the specification does not disclose that the apparatus data is acquired in the “atmospheric pressure returning process.”
Claim 9 recites the new limitation of “(a) comprises (a-1) monitoring the change in the apparatus data regarding the exhaust.” Although the specification discloses extensively that the apparatus data regarding the exhaust is acquired during the “preparation step” (as explained above), the specification does not disclose that the apparatus data is acquired in step (a) (see “film-forming step” in para. 0079-86). 
Claim 15 recites the new limitation of “(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate of a predetermined gas being supplied directly to a downstream side of the valve while performing (b),” just like claim 1. Thus, Claim 15 is rejected for the same reasons provided above.
Claim 18 recites the new limitation of “(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate of a predetermined gas being supplied directly to a downstream side of the valve while performing (b),” just like claim 1. Thus, Claim 18 is rejected for the same reasons provided above.
The remaining claims are rejected because they depend on a claim rejected herein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate of a predetermined gas being supplied directly to a downstream side of the valve while performing (b)” at line 8-11. At least three actions/functions are recited—monitor a change; adjust a flow rate; supply a predetermined gas—but it’s unclear if all three actions/functions or only some of them are performed “while performing (b).” Clarification is requested.
Claim 9 recites “(a) comprises (a-1) monitoring the change in the apparatus data regarding the exhaust” at line 1-3. Because claim 9 conflicts with claim 1, claim 9 is rendered indefinite. In claim 1, the step of monitoring a change in an apparatus data regarding an exhaust is performed in step (c), which is performed “while performing (b). By contrast, in claim 9, the step of monitoring “the change in the apparatus data regarding the exhaust”—which refers back to claim 1—is performed in step (a). But step (a) and step (b) are not the same step: step (a) recites maintaining the chamber pressure at process pressure, whereas step (b) recites changing the chamber pressure from process pressure to atmospheric pressure.
Claim 13 recites “(e) changing the flow rate of the predetermined gas when a fluctuation of an average value of the apparatus data regarding the exhaust reaches a pre-set number of times” pg. 5 line 1-3. It’s unclear if this step (e) of claim 13 is the same as or different from the step (c) of claim 1. Both step (e) and step (c) recite changing/adjusting the flow rate based on a change/fluctuation of the apparatus data. And step (e) of claim 13 recites “the flow rate” and “the apparatus data regarding the exhaust,” which supports the interpretation that it’s referring back to step (c) of claim 1. For examination purpose, it’s interpreted that step (c) of claim 1 and step (e) of claim 13 can be the same.
Claim 13 recites "the apparatus data regarding the exhaust collected in (e)" at pg. 5 line 4-5. There is insufficient antecedent basis for this limitation, because claim 11 recites that the apparatus data is collected in step (d), not in step (e) (see claim 11 at line 5-6, “collected in (d)”; see also claim 13 at pg. 5 line 8-9, “collected in (d)”). For examination purpose, it’s interpreted as “the apparatus data regarding the exhaust collected in (d).”
Claim 13 recites “the fluctuation of the average value of the apparatus data regarding the exhaust is determined by comparing the average value with a previous average value calculated from the apparatus data regarding the exhaust collected in (d)” at pg. 5 line 6-9. It’s unclear if “previous average value” refers to apparatus data collected in step (d) of the currently performed process recipe or in step (d) of a previously performed process recipe. In the earlier version of Claim 13 (see 5/27/2020 claims), it’s recited “a previous average value calculated from the apparatus data collected during a previous performing of a process recipe.” And according to the specification, in other to calculate the fluctuation of the average value of the apparatus data, the average value acquired at a specific step of the currently performed process recipe is compared with the average value acquired at the same specific step of a previously performed process recipe (see para. 0050-51, 0124-26). For examination purpose, “a previous average value calculated from the apparatus data regarding the exhaust collected in (d)” is interpreted to mean that the apparatus data is collected in step (d) of a previously performed process recipe.
Claim 14 recites “the predetermined gas whose pre-set supply amount is changed” at line 4-5. There is insufficient antecedent basis for this limitation in the claim, because claim 14 has removed the “pre-set supply amount of the predetermined gas is changed” language.
Claim 15 recites “(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate of a predetermined gas being supplied directly to a downstream side of the valve while performing (b),” just like claim 1. Thus claim 15 is rejected for the same reasons provided above.
Claim 16 recites “a total flow rate” of the predetermined gas at line 3-4. It’s unclear what’s meant by “a total flow rate,” as the specification does not disclose the term. Specifically, it’s unclear if “a total flow rate” means a flow rate that is the sum of several flow rates (i.e., via mathematical addition) or if it means a second/final flow rate after the adjustment in step (c) (see claim 1, reciting adjusting a flow rate in step (c)). Clarification is requested.
Claim 18 recites “(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate of a predetermined gas being supplied directly to a downstream side of the valve while performing (b),” just like claim 1. Thus claim 18 is rejected for the same reasons provided above.
The remaining claims are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over KOSHI (US PGPUB 20130164943), in view of NISHIURA (US PGPUB 20150096494), UMEHARA (US PGPUB 20190078198), and MOON (US PGPUB 20070095282).
Regarding claim 1, KOSHI teaches a method of manufacturing a semiconductor device (para. 0007, 0016, claims 7-11). KOSHI’s method comprises: 
(a) processing a substrate (substrate processing process, see para. 0046-54, fig. 4; or specifically, film formation process S30, para. 0050) in a process chamber (chamber 201, fig. 2, para. 0050) at a process pressure (see para. 0051), wherein a valve (pressure adjustor 242) is positioned in the exhaust (e.g., exhaust pipe 231a, fig. 2) between the process chamber and an exhaust device (between chamber 201 and vacuum pump 246, see fig. 2, para. 0035), wherein the valve is configured to adjust the inner pressure of the process chamber (see para. 0035, 0049, fig. 2);
(b) changing the inner pressure of the process chamber (process chamber 201) from the process pressure to an atmospheric pressure (see para. 0052, in pressure adjustment process S40, pressure in process chamber 201 is returned to normal pressure);
supplying a predetermined gas (supplying cleaning gas such as NF3, ClF3, F2, see para. 0034, 0056) directly to a downstream side of the valve (see para. 0056, fig. 2, supplying cleaning gas from gas source 300d to a rear end of pressure adjustor 242 via bypass supply pipe 305) to bypass the process chamber (bypassing process chamber 201, see fig. 2, para. 0056). 
KOSHI teaches that the film formation process creates byproducts that deposit in the exhaust, causing the vacuum exhaust apparatus to clog or malfunction (see para. 0055), and the cleaning gas is used to remove such deposits (see para. 0055).
KOSHI teaches that in step (b) (pressure adjustment process S40), an inert gas is supplied into process chamber 201, pressure adjustor 242 is blocked or closed while substituting an atmosphere in the chamber with the inert gas, and pressure in the chamber is thus returned to normal pressure (see para. 0052). Also in step (b), the substrate is not yet unloaded from process chamber 201 (see para. 0052-53).
KOSHI does not explicitly teach: 
the substrate is processed “while maintaining an inner pressure” of the process chamber at the process pressure “by adjusting a valve”;
the predetermined gas is being supplied directly to the downstream side of the valve “while performing (b)”;
“(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate” of the predetermined gas “while performing (b).”
NISHIURA teaches processing a substrate and then cleaning the exhaust pipe (abstract, 0077-80, 0094), just like the present application; thus NISHIURA is analogous. NISHIURA teaches a processing chamber (chamber 29 within furnace/reactor 28, see fig. 1, para. 0037, 0094; see also “reactor” in fig. 8) having an exhaust (see fig. 8), a valve 51 (also called “pressure valve” or “main valve”) for adjusting the chamber’s inner pressure (see fig. 8, para. 0065-66, 0081, 0092, 0094), wherein the valve is positioned in the exhaust between the process chamber and the vacuum pump (see fig. 8, para. 0065-66, 0081, 0092, 0094). 
NISHIURA also teaches: loading a substrate into the processing chamber (para. 0076); reducing the chamber’s pressure to a predetermined film-forming pressure (para. 0077); supplying a film-forming gas into the processing chamber in a state where the chamber’s interior is kept at the predetermined film-forming pressure (0078). In other words, NISHIURA teaches processing the substrate “while maintaining an inner pressure of a process chamber” at the process pressure. A person having ordinary skill in the art would understand that the chamber’s inner pressure is maintained by adjusting valve 51 in the exhaust (see fig. 8, para. 0065, 0092).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KOSHI’s method to process the substrate while maintaining an inner pressure of a process chamber at the process pressure by adjusting the valve (e.g., pressure adjustor 242), with reasonable expectation of forming a film on the substrate. It’s well known in the art to process a substrate (e.g., form a film on the substrate) while maintaining the chamber’s inner pressure at the process pressure by adjusting a valve (see NISHIURA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
UMEHARA teaches a method of manufacturing a semiconductor device (forming a film on a substrate, see abstract, para. 0011-12, 0026-27, claims 1-10), just like the present application; thus UMEHARA is analogous. UMEHARA teaches: a step of processing a substrate (deposition period F, fig. 6(A)-6(C), para. 0094-96; film forming/deposition process, see para. 0081-83) in a process chamber (processing chamber 1, para. 0082, fig. 1-4); a step of supplying a cleaning gas to an exhaust pipe (cleaning period C in fig. 6(A)-6(C), para. 0094-96; see also para. 0085-92) to bypass the process chamber (supplying cleaning gas to the exhaust pipes without passing through processing chamber 1, see abstract, para. 0011, 0091, 0094-96, claims 1 & 5).
UMEHARA teaches that the step of supplying the cleaning gas can overlap with a post-deposition period PO (see fig. 6(A)-6(B), para. 0094-95), wherein this period includes unloading the substrate (para. 0094-95). A person having ordinary skill in the art would understand that, after film forming/deposition and before unloading the substrate, the chamber’s inner pressure would be returned to atmospheric pressure (this corresponds to the recited step (b)), especially given that the film forming/deposition process is performed at a reduced chamber pressure below atmospheric pressure (see para. 0082, discharging processing chamber 1; see also para. 0094, adjusting chamber’s pressure before deposition). Thus, a person having ordinary skill in the art would understand that the post-deposition period PO includes changing the chamber’s inner pressure to atmospheric pressure (i.e., step (b)), and the cleaning gas is supplied to the exhaust pipes while changing the chamber’s inner pressure to atmospheric pressure (i.e., while performing step (b)). UMEHARA further teaches that, by supplying the cleaning gas in the post-deposition period PO, cleaning can be completed without downtime (see para. 0095).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KOSHI and NISHIURA to incorporate supplying the predetermined gas (cleaning gas such as NF3, ClF3, F2) directly to the downstream side of the valve (pressure adjustor 242) while changing the chamber’s inner pressure to atmospheric pressure (i.e., while performing step (b)), with reasonable expectation of cleaning the exhaust pipe, for several reasons. First, UMEHARA teaches that, by supplying the cleaning gas in the post-deposition period, cleaning can be completed without downtime (see para. 0095). Given this benefit, a person having ordinary skill in the art would’ve been motivated to overlap the supply of the predetermined gas with step (b). Second, it’s well known in the art to supply a cleaning gas to the exhaust pipes while changing the chamber’s inner pressure to atmospheric pressure (see UMEHARA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
MOON teaches cleaning an exhaust system 20 connected to a process chamber 10 (see abstract, fig. 1, para. 0005, 0032), just like the present application; thus MOON is analogous. MOON teaches the exhaust system 20 comprises an exhaust pipe 120 and vacuum pump unit 200 (see fig. 1, para. 0033). MOON teaches supplying a cleaning gas to the exhaust pipe (see para. 0038, cleaning unit 300 may be connected to exhaust pipe 120) to remove deposits therein. MOON teaches that as byproducts (from substrate deposition processes) are deposited in the vacuum pump, the load on the pump’s motor would increase and the pump’s performance would decrease (see para. 0006). MOON teaches monitoring a change in an apparatus data regarding an exhaust (monitoring a load/current of the motor provided in the pump, see para. 0019, 0021, 0063, claims 17, 30) of the process chamber (chamber 10), for detecting an error or abnormality of the pump (see para. 0021, 0063). MOON teaches the apparatus data is monitored continuously (see para. 0021, claim 30).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KOSHI, NISHIURA, and UMEHARA to incorporate continuously monitoring a change in an apparatus data regarding an exhaust of the process chamber, with reasonable expectation of detecting pump error caused by deposits. It’s well known in the art to continuously monitor a change in an apparatus data regarding an exhaust of the process chamber, so as to detect an error or abnormality of the vacuum pump (see MOON). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
In the resulting combination of KOSHI, NISHIURA, UMEHARA, and MOON, because the change in apparatus data is monitored continuously, it would’ve been monitored while performing step (b).
Additionally, it would’ve been obvious to adjusting a flow rate of the predetermined gas based on the change in the apparatus data. That’s because the change in the apparatus data (load/current of the motor provided in the pump) is related to the amount of byproducts deposited in the pump (as explained above). And the amount of byproducts is related to the amount of cleaning gas needed to remove them (i.e., more byproducts would require more cleaning gas); this means the amount of cleaning gas is a result-effective variable. Because the amount of cleaning gas is related to the gas’s flow rate and supply time (flow rate × supply time = supply volume or amount), the flow rate of the cleaning gas is also a result-effective variable. Thus, given these relationships, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal flow rate through routine experimentation, see MPEP § 2144.05.II., and adjust the flow rate of the cleaning gas based on the change in the apparatus data.
Regarding claim 2, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. As explained above, the combination teaches “(d) supplying the predetermined gas to the downstream side of the valve.” Although the combination does not explicitly teach “wherein a total time of (d) is shorter than a total time of (b),” cleaning time is a result-effective variable. Cleaning time is related to downtime (see UMEHARA at 0094-96) and the amount of byproducts/deposits adhering to the exhaust pipe (see UMEHARA at para. 0098). Thus, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal cleaning time (e.g., a duration shorter than the total time of step (b)) through routine experimentation. See MPEP § 2144.05.II.
Regarding claim 3, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. As explained above, the combination teaches “(d) supplying the predetermined gas to the downstream side of the valve.”
The combination does not explicitly teach wherein a start time of (b) is set earlier than a start time of (d).
As explained above, KOSHI teaches that in step (b) (pressure adjustment process S40)—in this step, the substrate is not yet unloaded from the process chamber—an inert gas is supplied into the process chamber (the start of the supply of inert gas can be considered the “start time of step (b)”), pressure adjustor 242 is blocked or closed while substituting an atmosphere in the chamber with the inert gas, and pressure in the chamber is thus returned to normal pressure. Moreover, the cleaning gas for cleaning the exhaust pipes can be corrosive (see KOSHI at para. 0034, using NF3, ClF3, F2 as cleaning gas).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KOSHI, NISHIURA, UMEHARA, and MOON to start supplying the cleaning gas to the exhaust pipes after pressure adjustor 242 is closed, with reasonable expectation of cleaning the exhaust pipes. Because the substrate is still in the process chamber in step (b) and the cleaning gas is corrosive (as explained above), one of ordinary skill in the art would’ve been motivated to start supplying the cleaning gas to the exhaust pipes after pressure adjustor 242 is closed, so that the cleaning gas does not flow into the process chamber to cause damage or contamination therein. In the resulting combination, the start time of step (b) (e.g., the start of the supply of inert gas into the process chamber) would be earlier than the start time of step (d) (e.g., the start of the supply of cleaning gas to the exhaust pipes after pressure adjustor 242 is closed).
Regarding claim 4, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. The combination does not explicitly teach “wherein the valve is closed while the predetermined gas is being supplied.” But as explained above, it would’ve been obvious to modify the combination of KOSHI, NISHIURA, UMEHARA, and MOON to start supplying the cleaning gas to the exhaust pipes after pressure adjustor 242 is closed, with reasonable expectation of cleaning the exhaust pipes. In the resulting combination, the valve (pressure adjustor 242) would be closed while the predetermined gas (cleaning gas such as NF3, ClF3, F2) is being supplied.
Regarding claim 5, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. As explained above, the combination teaches an inert gas is supplied in step (b), wherein the inert gas is different from the predetermined gas (cleaning gas such as NF3, ClF3, F2). Thus, the combination teaches “wherein a gas different from the predetermined gas is supplied to the process chamber in (b).”
Regarding claim 6, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. As explained above, the combination teaches the predetermined gas comprises a cleaning gas (e.g., NF3, ClF3, F2).
Regarding claim 7, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 6. As explained above, the combination teaches the cleaning gas comprises a halogen-containing gas (e.g., NF3, ClF3, F2).
Regarding claim 9, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. As explained above, the combination teaches continuously monitoring the change in the apparatus data regarding the exhaust; this means step (a) would also comprise “(a-1) monitoring the change in the apparatus data regarding the exhaust.”
Regarding claim 11, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. The combination teaches (d) adjusting the inner pressure of the process chamber to the process pressure (in step S20, process chamber 201 is vacuum-exhausted to have a predetermined pressure or degree of vacuum, see KOSHI at para. 0049) before (a) is performed (step S20 occurs before film formation process S30, see KOSHI at para. 0049-50). As explained above, the combination teaches continuously monitoring the change in the apparatus data regarding the exhaust; this means the apparatus data regarding the exhaust of the process chamber would also be collected in (d).
Regarding claim 12, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. The combination teaches an exhaust device (vacuum pump 246, see KOSHI at fig. 2, para. 0028, 0035) provided at the downstream side of the valve (rear end of pressure adjustor 242, see KOSHI at fig. 2, para. 0028). As explained above, the apparatus data regarding the exhaust comprises an electric current value of the exhaust device (vacuum pump).
Regarding claim 15, KOSHI teaches a non-transitory computer-readable recording medium storing a program (control program stored in memory device 500c, fig. 3, para. 0043) that causes, by a computer (read and executed by controller 500, which is configured as a computer, fig. 3, para. 0040-45), a substrate processing apparatus (semiconductor manufacturing apparatus 10, fig. 1-2, para. 0041) to perform a method (controller 500 controls the operations of the substrate manufacturing apparatus 10, para. 0041; the semiconductor manufacturing process includes substrate processing, para. 0046, and cleaning, para. 0055).
As explained above, KOSHI’s method comprises: 
(a) processing a substrate in a process chamber (chamber 201) at a process pressure (see para. 0046-54, fig. 4), wherein a valve (pressure adjustor 242) is positioned in the exhaust (e.g., exhaust pipe 231a) between the process chamber and an exhaust device (between chamber 201 and vacuum pump 246), wherein the valve is configured to adjust the inner pressure of the process chamber (see para. 0035, 0049, fig. 2);
(b) changing the inner pressure of the process chamber (process chamber 201) from the process pressure to an atmospheric pressure (see para. 0052);
supplying a predetermined gas (see para. 0056, 0034) directly to a downstream side of the valve to bypass the process chamber (see fig. 2, para. 0056). 
As explained above, KOSHI teaches that: the film formation process creates byproducts that deposit in the exhaust, causing the vacuum exhaust apparatus to clog or malfunction (see para. 0055); the cleaning gas is used to remove such deposits (see para. 0055); in step (b), an inert gas is supplied into process chamber 201, pressure adjustor 242 is blocked or closed while substituting an atmosphere in the chamber with the inert gas, and pressure in the chamber is thus returned to normal pressure (see para. 0052); also in step (b), the substrate is not yet unloaded from process chamber 201 (see para. 0052-53).
KOSHI does not explicitly teach: 
the substrate is processed “while maintaining an inner pressure” of the process chamber at the process pressure “by adjusting a valve”;
the predetermined gas is being supplied directly to the downstream side of the valve “while performing (b)”;
“(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate” of the predetermined gas “while performing (b).”
As explained above, NISHIURA teaches: a processing chamber (chamber 29 within furnace/reactor 28) having an exhaust (see fig. 8); a valve 51 (also called “pressure valve” or “main valve”) for adjusting the chamber’s inner pressure, wherein the valve is positioned in the exhaust between the process chamber and the vacuum pump (see fig. 8, para. 0065-66, 0081, 0092, 0094); loading a substrate into the processing chamber (para. 0076); reducing the chamber’s pressure to a predetermined film-forming pressure (para. 0077); supplying a film-forming gas into the processing chamber in a state where the chamber’s interior is kept at the predetermined film-forming pressure (0078). In other words, NISHIURA teaches processing the substrate “while maintaining an inner pressure of a process chamber” at the process pressure. A person having ordinary skill in the art would understand that the chamber’s inner pressure is maintained by adjusting valve 51 in the exhaust (see fig. 8, para. 0065, 0092).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KOSHI’s method to process the substrate while maintaining an inner pressure of a process chamber at the process pressure by adjusting the valve (e.g., pressure adjustor 242), with reasonable expectation of forming a film on the substrate.
As explained above, UMEHARA teaches: a step of processing a substrate (see fig. 6(A)-6(C), para. 0094-96, 0081-83) in a process chamber (processing chamber 1); a step of supplying a cleaning gas to an exhaust pipe (para. 0094-96; see also para. 0085-92) to bypass the process chamber (see abstract, para. 0011, 0091, 0094-96, claims 1 & 5); the step of supplying the cleaning gas can overlap with a post-deposition period PO (see fig. 6(A)-6(B), para. 0094-95), which includes changing the chamber’s inner pressure to atmospheric pressure (i.e., step (b)), and the cleaning gas is supplied to the exhaust pipes while changing the chamber’s inner pressure to atmospheric pressure (i.e., while performing step (b)); by supplying the cleaning gas in the post-deposition period PO, cleaning can be completed without downtime (see para. 0095).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KOSHI and NISHIURA to incorporate supplying the predetermined gas (cleaning gas like NF3, ClF3, F2) directly to the downstream side of the valve (pressure adjustor 242) while changing the chamber’s inner pressure to atmospheric pressure (i.e., while performing step (b)), with reasonable expectation of cleaning the exhaust pipe.
As explained above, MOON teaches: cleaning an exhaust system 20 connected to a process chamber 10, the exhaust system 20 comprises an exhaust pipe 120 and vacuum pump unit 200 (see abstract, fig. 1, para. 0005, 0032-33); supplying a cleaning gas to the exhaust pipe (see para. 0038) to remove deposits therein; as byproducts are deposited in the vacuum pump, the load on the pump’s motor would increase and the pump’s performance would decrease (see para. 0006); monitoring a change in an apparatus data regarding an exhaust (see para. 0019, 0021, 0063, claims 17, 30) of the process chamber (chamber 10), for detecting an error or abnormality of the pump (see para. 0021, 0063); wherein the apparatus data is monitored continuously (see para. 0021, claim 30).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KOSHI, NISHIURA, and UMEHARA to incorporate continuously monitoring a change in an apparatus data regarding an exhaust of the process chamber, with reasonable expectation of detecting pump error caused by deposits. In the resulting combination of KOSHI, NISHIURA, UMEHARA, and MOON, because the change in apparatus data is monitored continuously, it would’ve been monitored while performing step (b).
As explained above, it would’ve been obvious to adjusting a flow rate of the predetermined gas based on the change in the apparatus data. That’s because the change in the apparatus data (load/current of the motor provided in the pump) is related to the amount of byproducts deposited in the pump, which in turn is related to the amount of cleaning gas needed to remove them; the amount of cleaning gas and the flow rate of cleaning gas are result-effective variables. Thus, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal flow rate through routine experimentation, see MPEP § 2144.05.II., and adjust the flow rate of the cleaning gas based on the change in the apparatus data.
Regarding claim 16, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. As explained above, the combination teaches “(d) supplying the predetermined gas to the downstream side of the valve” and the flow rate of the predetermined gas is adjusted based on the change in the apparatus data. Thus, a person having ordinary skill in the art would consider this adjusted flow rate to be the same as a total flow rate of the predetermined gas supplied in (d).  
Regarding claim 17, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 1. The combination teaches supplying the predetermined gas to the downstream side of the valve, wherein the predetermined gas has a flow rate (as explained above); the flow rate is related to supply time and supply amount (flow rate × supply time = supply volume or amount). Because the flow rate and the supply time are pre-set (see KOSHI at para. 0029, a predetermined gas supply rate, start of gas supply, and end of gas supply may be controlled at predetermined timings), the supply amount of the predetermined gas would also be pre-set. A person having ordinary skill in the art would understand that the flow rate can be changed by changing the supply volume/amount, changing the supply time, or changing both; in other words, “the flow rate of the predetermined gas is capable of being changed by at least one of: a pre-set supply amount of the predetermined gas; or a supply time of the predetermined gas.”
Regarding claim 18, KOSHI teaches a substrate processing method (as explained above). As explained above, KOSHI’s method comprises: 
(a) processing a substrate in a process chamber (chamber 201) at a process pressure (see para. 0046-54, fig. 4), wherein a valve (pressure adjustor 242) is positioned in the exhaust (e.g., exhaust pipe 231a) between the process chamber and an exhaust device (between chamber 201 and vacuum pump 246), wherein the valve is configured to adjust the inner pressure of the process chamber (see para. 0035, 0049, fig. 2);
(b) changing the inner pressure of the process chamber (process chamber 201) from the process pressure to an atmospheric pressure (see para. 0052);
supplying a predetermined gas (see para. 0056, 0034) directly to a downstream side of the valve to bypass the process chamber (see fig. 2, para. 0056). 
As explained above, KOSHI teaches that: the film formation process creates byproducts that deposit in the exhaust, causing the vacuum exhaust apparatus to clog or malfunction (see para. 0055); the cleaning gas is used to remove such deposits (see para. 0055); in step (b), an inert gas is supplied into process chamber 201, pressure adjustor 242 is blocked or closed while substituting an atmosphere in the chamber with the inert gas, and pressure in the chamber is thus returned to normal pressure (see para. 0052); also in step (b), the substrate is not yet unloaded from process chamber 201 (see para. 0052-53).
KOSHI does not explicitly teach: 
the substrate is processed “while maintaining an inner pressure” of the process chamber at the process pressure “by opening/closing a valve”;
the predetermined gas is being supplied directly to the downstream side of the valve “while performing (b)”;
“(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate” of the predetermined gas “while performing (b).”
As explained above, NISHIURA teaches: a processing chamber (chamber 29 within furnace/reactor 28) having an exhaust (see fig. 8); a valve 51 (also called “pressure valve” or “main valve”) for adjusting the chamber’s inner pressure, wherein the valve is positioned in the exhaust between the process chamber and the vacuum pump (see fig. 8, para. 0065-66, 0081, 0092, 0094); loading a substrate into the processing chamber (para. 0076); reducing the chamber’s pressure to a predetermined film-forming pressure (para. 0077); supplying a film-forming gas into the processing chamber in a state where the chamber’s interior is kept at the predetermined film-forming pressure (0078). In other words, NISHIURA teaches processing the substrate “while maintaining an inner pressure of a process chamber” at the process pressure. A person having ordinary skill in the art would understand that the chamber’s inner pressure is maintained by adjusting valve 51 in the exhaust (see fig. 8, para. 0065, 0092).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KOSHI’s method to process the substrate while maintaining an inner pressure of a process chamber at the process pressure by adjusting the valve (e.g., pressure adjustor 242), with reasonable expectation of forming a film on the substrate. A person having ordinary skill in the art would understand that the valve is adjusted by opening/closing.
As explained above, UMEHARA teaches: a step of processing a substrate (see fig. 6(A)-6(C), para. 0094-96, 0081-83) in a process chamber (processing chamber 1); a step of supplying a cleaning gas to an exhaust pipe (para. 0094-96; see also para. 0085-92) to bypass the process chamber (see abstract, para. 0011, 0091, 0094-96, claims 1 & 5); the step of supplying the cleaning gas can overlap with a post-deposition period PO (see fig. 6(A)-6(B), para. 0094-95), which includes changing the chamber’s inner pressure to atmospheric pressure (i.e., step (b)), and the cleaning gas is supplied to the exhaust pipes while changing the chamber’s inner pressure to atmospheric pressure (i.e., while performing step (b)); by supplying the cleaning gas in the post-deposition period PO, cleaning can be completed without downtime (see para. 0095).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KOSHI and NISHIURA to incorporate supplying the predetermined gas (cleaning gas like NF3, ClF3, F2) directly to the downstream side of the valve (pressure adjustor 242) while changing the chamber’s inner pressure to atmospheric pressure (i.e., while performing step (b)), with reasonable expectation of cleaning the exhaust pipe.
As explained above, MOON teaches: cleaning an exhaust system 20 connected to a process chamber 10, the exhaust system 20 comprises an exhaust pipe 120 and vacuum pump unit 200 (see abstract, fig. 1, para. 0005, 0032-33); supplying a cleaning gas to the exhaust pipe (see para. 0038) to remove deposits therein; as byproducts are deposited in the vacuum pump, the load on the pump’s motor would increase and the pump’s performance would decrease (see para. 0006); monitoring a change in an apparatus data regarding an exhaust (see para. 0019, 0021, 0063, claims 17, 30) of the process chamber (chamber 10), for detecting an error or abnormality of the pump (see para. 0021, 0063); wherein the apparatus data is monitored continuously (see para. 0021, claim 30).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KOSHI, NISHIURA, and UMEHARA to incorporate continuously monitoring a change in an apparatus data regarding an exhaust of the process chamber, with reasonable expectation of detecting pump error caused by deposits. In the resulting combination of KOSHI, NISHIURA, UMEHARA, and MOON, because the change in apparatus data is monitored continuously, it would’ve been monitored while performing step (b).
As explained above, it would’ve been obvious to adjusting a flow rate of the predetermined gas based on the change in the apparatus data. That’s because the change in the apparatus data (load/current of the motor provided in the pump) is related to the amount of byproducts deposited in the pump, which in turn is related to the amount of cleaning gas needed to remove them; the amount of cleaning gas and the flow rate of cleaning gas are result-effective variables. Thus, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal flow rate through routine experimentation, see MPEP § 2144.05.II., and adjust the flow rate of the cleaning gas based on the change in the apparatus data.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KOSHI, NISHIURA, UMEHARA, and MOON (as applied to claim 11), in further view of ASAI (US PGPUB 20120226475).
Regarding claim 13, the combination of KOSHI, NISHIURA, UMEHARA, and MOON teaches the method of claim 11. As explained above, the combination teaches “(c) monitoring a change in an apparatus data regarding an exhaust of the process chamber and adjusting, based on the change in the apparatus data, a flow rate of a predetermined gas being supplied directly to a downstream side of the valve while performing (b)”; wherein the monitoring is continuously performed; and “(d) adjusting the inner pressure of the process chamber to the process pressure before (a) is performed; wherein the apparatus data regarding the exhaust of the process chamber is collected in (d).” 
The combination does not explicitly teach: 
The flow rate of the predetermined gas is changed “when a fluctuation of an average value of the apparatus data regarding the exhaust reaches a pre-set number of times”; 
“wherein the average value of the apparatus data is calculated from the apparatus data regarding the exhaust collected in (d), and the fluctuation of the average value of the apparatus data regarding the exhaust is determined by comparing the average value with a previous average value calculated from the apparatus data regarding the exhaust collected in (d).”
ASAI teaches substrate processing method (such as film forming, para. 0004, 0056), just like the present application; thus ASAI is analogous. ASAI teaches accumulating or collecting apparatus data regarding an operation state of a substrate processing apparatus (see abstract, claims 1 & 6, para. 0009, 0068, 0091, collecting data such as temperature, gas flow rate, pressure, etc.) at various steps of the process recipe (see fig. 5, para. 0084, 0087) across a plurality of batches (see para. 0087, 0090-91; see also fig. 6, 7A). ASAI teaches determining if a change or fluctuation of apparatus data is abnormal (see para. 0090-91, 0105-06). Specifically, when a representative value (e.g., average, maximum, minimum, see para. 0082, tables 7B-7C) of a given apparatus data (e.g., temperature, gas flow rate, pressure, etc.) collected at a specific step (for example, average value of temperature data collected in the film forming step) of each batch is found to continuously increase over several batches (see para. 0091, 0105-06), then an abnormality determination rule is met (see, e.g., “third rule is defined by a condition in which “six data points are continuously increased”) and the change or fluctuation of that apparatus data is considered abnormal. In other words, ASAI teaches determining when a fluctuation of an average value of the apparatus data (e.g., average temperature, gas flow rate, pressure, etc.) reaches a pre-set number of times (e.g., increased continuously for six batches), wherein the average value is calculated from the accumulated or collected apparatus data (from data accumulated for various steps of a recipe across a plurality of batches, as explained above), and the fluctuation of the average value of the apparatus data is determined by comparing the average value with a previous average value calculated from the apparatus data collected at a given step in the process recipe of a previous batch (as explained above, comparing the average value of an apparatus data across a plurality of batches). Moreover, ASAI teaches its invention may be embodied in various forms, and various changes to its invention may be made (para. 0153).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KOSHI, NISHIURA, UMEHARA, and MOON to incorporate ASAI’s process of determining abnormality of an apparatus data—e.g., determining a fluctuation of an average value of an apparatus data by comparing the average value of the apparatus data with a previous average value, and determining whether such fluctuation reaches a pre-set number of times—with reasonable expectation of determining abnormality in the substrate processing apparatus. It’s well known in the art to continuously monitor abnormality of an apparatus data regarding the exhaust (see MOON), including in step (d). It’s also well known to accumulate or collect an apparatus data of a substrate processing apparatus at a given step in the process recipe across a plurality of batches; compare an average value of that apparatus data across the plurality of batches to see the change or fluctuation in such average value; and determine that abnormality occurs if the fluctuation of the average value reaches a pre-set number of times (e.g., increase continuously for six) (see ASAI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, by applying ASAI’s abnormality determination process to the load/current of a motor provided in the pump, the abnormality of the load/current can be readily detected, thus yielding predictable results. 
In the resulting combination of KOSHI, NISHIURA, UMEHARA, MOON, and ASAI, the apparatus data regarding the exhaust would be collected in step (d) for each batch; the average value of the apparatus data would be calculated for step (d) for each batch; the average value for one batch would be compared with a previous average value (i.e., average value from a previous batch) to determine the fluctuation of the average value of the apparatus data; if the fluctuation of the average value of the apparatus data reaches a pre-set number of times, then abnormality would be detected and the flow rate of the predetermined gas would be changed.
Regarding claim 14, the combination of KOSHI, NISHIURA, UMEHARA, MOON, and ASAI teaches the method of claim 13. As explained above, the combination teaches step (c) and step (c), which are interpreted as the same. Thus, the predetermined gas whose flow rate is changed in step (e) would be supplied in step (c). Given the relationship between flow rate and supply amount (flow rate × supply time = supply volume or amount), changing the flow rate would also change the supply amount, which is pre-set (as explained above). In other words, the combination teaches “the predetermined gas whose pre-set supply amount is changed is supplied in (c).”
Given the relationship between flow rate, supply time, and supply amount, the converse also applies: the flow rate can be changed by changing the volume/amount, changing the supply time, or changing both. In other words, the combination teaches “wherein the flow rate of the predetermined gas is changed in (e) by at least one among: changing the flow rate of the predetermined gas and changing a supply time of the predetermined gas.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
YONEJIMA (US PGPUB 20180144953) teaches monitoring the pump’s electrical current at various steps to determine abnormality.
ASAI (US PGPUB 20180120822) teaches calculating the difference between an average value of a parameter in the current batch with an average value of the same parameter in the previous batch.
SCHUMACHER (US PGPUB 20050161158) teaches monitoring back pressure of exhaust line to detect clogging.
SANO (US PGPUB 20150292082) teaches detecting abnormality of vacuum pump using data such as watt consumption, number of revolutions, pressure of exhaust pipe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714